Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4, 8, 9, 12, and 14, in the reply filed on December 16, 2021, is acknowledged.
Claims 17, 18, 21, 22, 24, and 25 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (1) water-insoluble catalyst complex (claims 17 and 18), (2) particulate, water-insoluble catalyst complex (claims 21, 22, and 24), and (3) catalyst complex comprising a physical admixture of particles of a water-insoluble zinc hexacyanocobaltate with articles of an M3 metal oxide (claim 25), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.
Claims 1, 2, 4, 8, 9, 12, and 14 are presently under consideration by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 2 of claim 4, “hexcyanocobaltate” should be “hexacyanocobaltate”; see page 17, line 4 of spec.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because neither “M1” nor “M2” recited therein is not defined or exemplified.
Claim 14 is indefinite for lacking antecedent basis for the limitation “wherein the liquid aliphatic alcohol in step c)”.  Claim 1, from which claim 14 depends, does not recite a “step c)”.   While it appears that claim 14 should depend from claim 2 (which does recite a “step c)”), claim 14 may additionally lack antecedent basis for the limitation “liquid aliphatic alcohol”, which is not recited in claim 2, but is presently recited in claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 4, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (U. S. Patent Publication No. 2006/0058182).
Regarding claims 1 and 14, Combs et al. teach processes for preparing double metal cyanide (DMC) catalysts with very low mole ratios of metal salt to mole of cyanide salt, by simultaneously controlling the alkalinity of the transition metal salt, the molar ratio of water to total cations, the molar ratio of ligand to transition metal cation, the molar ratio of metal salt anion to metal cyanide anion, and the presence of a polymeric complexing ligand during the catalyst precipitation step (Abstract; paragraphs [0015] and [0027]-[0030]; considered to read upon the limitations of claims 1 and 12 regarding the moles of M3 metal compound per mole of cyanometallate compound and moles of water per mole of the M3 metal compound, respectively).
Further regarding claim 1, and also regarding claim 9, Combs et al. teach controlling the alkalinity by employing, if the aforementioned transition metal salt is zinc chloride (“M1 metal salt”), zinc oxide (“M3 metal compound different from the M1 metal salt…selected from one or more of…a Group 3-Group 15 metal other than titanium”; “M3 metal compound is devoid of 3 metal oxide”) is added.  See paragraphs [0036] and [0037] of Combs et al., which further teaches the feasibility in adding an inorganic base, e.g., a metal oxide, to either the metal salt solution or to the metal cyanide salt solution, to also adjust the alkalinity.
Further regarding claim 1, and also regarding claims 2, 4, and 14, Combs et al. teach embodiments in which DMC catalysts are prepared, in which a first solution of zinc chloride, zinc oxide, distilled water, and tert-butyl alcohol is prepared (“solvent that includes water and a liquid aliphatic alcohol”; “C3-C6 alkanol”), and a second solution of potassium hexacyanocobaltate (“cyanometallate compound is a hexacyanocobaltate compound”) in distilled water is prepared and added to the first solution.  A third solution comprising tert-butyl alcohol and water is added thereto; the final mixture is stirred to form a solid wet cake, which is collected by filtration.  The filtered cake is subjected to a series of resuspending in a solution of tert-butyl alcohol and water (“wash liquid comprising at least one of water and a liquid complexing agent”) to form a suspended slurry, followed by rinsing with a tert-butyl alcohol/water solution, and filtering.  The finally formed slurry is filtered, and the solids collected are dried.  See Comparative Examples 1 and 2, and Example 3 of Combs et al.
Combs et al. do not explicitly teach or suggest (1) that the catalyst formed by the aforementioned preparations is a “water-insoluble catalyst complex”, as recited in Applicants’ claim 1, or (2) the limitations of 3 metal compound” present in the starting solution, as recited in claim 1, or the amount of water per mole of the M3 metal compound”, as recited in claim 12.
Regarding (1), it is considered that because Combs et al. teach a method comparable to that instantly claimed, the skilled artisan would have been motivated to reasonably expect the DMC catalysts obtained by Patentees’ method to exhibit the form of a “water-insoluble catalyst complex”, absent the showing of convincing evidence to the contrary.
Regarding (2), as stated above, Combs et al. teach the feasibility in controlling, inter alia, the molar ratio of water to total cations, the molar ratio of ligand to transition metal cation, and the molar ratio of metal salt anion to metal cyanide anion (paragraphs [0015] and [0027]-[0030]).  From this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to determine through routine experimentation the optimal amounts of zinc oxide (“M3 metal compound”) with respect to potassium hexacyanocobaltate (“cyanometallate compound”), as well as the optimal amounts of water present in the solutions per amounts of zinc oxide, as respectively recited in claims 1 and 12, in an endeavor to obtain DMC catalysts that optimally produce polyether polyols; see paragraphs [0016] and [0100] of Combs et al.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Combs et al. teach the presence of zinc oxide, which is considered to read upon Applicants’ “M3 metal compound...”, this reference does not teach or suggest the limitations of claim 8, wherein M3 is one or more of aluminum, hafnium, indium, manganese, or gallium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Combs (U. S. Patent No. 5,952,261), which teaches the preparation of double metal cyanide complex catalysts by reacting zinc chloride or other metal salt with potassium hexacyanocobaltate or other metal cyanide salt in the presence of a Group IIA compound such as calcium chloride (Abstract; col. 1, line 66 to col. 2, line 34).  While Patentee’s method is comparable to Applicants’ claimed method (see also col. 2, line 31 to col. 4, line 27 of Combs), Group IIa compounds such as calcium chloride teach away from Applicants’ claim limitations “M3 metal 3 metal compound is devoid of halide anions”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 2, 2022